
	
		I
		112th CONGRESS
		1st Session
		H. R. 906
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Cohen (for
			 himself, Mr. Hastings of Florida,
			 Mr. Carson of Indiana,
			 Mr. Ellison,
			 Mr. Rush, Ms. Richardson, and Ms. Fudge) introduced the following bill; which
			 was referred to the Committee on Education
			 and the Workforce
		
		A BILL
		To authorize public awareness campaigns to promote the
		  persistent quest for knowledge and increased education among
		  youth.
	
	
		1.Short title; purpose
			(a)Short
			 titleThis Act may be cited
			 as the Positive Reduction of Incarceration by Maximizing
			 Education Act or the PRIME
			 Act.
			(b)PurposeThe purpose of this Act is to promote the
			 persistent quest for knowledge and increased education among youth, thereby
			 decreasing the influx of youth in penitentiaries in the United States by
			 exposing youth to the value of increased education.
			2.Public awareness
			 campaigns for continuing education among youth
			(a)Public awareness
			 campaignsThe Attorney
			 General, through the Director of the Office of Juvenile Justice and Delinquency
			 Prevention, shall utilize existing resources allocated to the Department of
			 Justice to establish national, regional, and local public awareness campaigns
			 focused on promoting the advantages of continued education among youth,
			 including the decreased likelihood of incarceration for youth who continue to
			 pursue education. In carrying out this section, the Attorney General may use
			 advertising through television, radio, print media, billboards, posters, the
			 Internet, and any other methods determined to be appropriate by the Attorney
			 General.
			(b)ReportNot
			 later than October 1 of each year after the date of enactment of this section,
			 the Attorney General, through the Director of the Office of Juvenile Justice
			 and Delinquency Prevention, shall submit to the Chairman and Ranking Member of
			 the Committees on the Judiciary of the House of Representatives and the Senate
			 a report that describes the activities carried out under this section during
			 the preceding year.
			
